[Cite as State ex rel. Detty v. Adkins, 2012-Ohio-1524.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                      JACKSON COUNTY


State ex rel. John L. Detty,                         :
Prosecuting Attorney of
Jackson County, Ohio,,                               :          Case No. 11CA3

        Relator,                                     :          DECISION AND
                                                                JUDGMENT ENTRY
        v.                                           :

Larry R. Adkins, Jr.,                                :          RELEASED 03/23/12

        Respondent.                                  :



                                                 Appearance:

John L. Detty, Prosecuting Attorney, Jackson County, Ohio, pro se.


Harsha, A.J.

        Relator John L. Detty, Prosecuting Attorney of Jackson County, Ohio, has filed a

complaint seeking a writ of quo warranto against Respondent Larry R. Adkins, Jr. Detty

asks this court to oust Adkins from the office of township trustee for Jefferson Township

in Jackson County, Ohio, based on his felony level convictions in the United States

District Court for the Southern District of Ohio, Eastern Division. Although Adkins did

not file an answer to the complaint or a brief, the relator has not moved for default

judgment. Therefore, we proceed to address the merits of the complaint. Because

Adkins is incompetent to hold office due to his convictions, we find merit in the

complaint. Accordingly, we GRANT the writ.

                                                           I.
Jackson App. No. 11CA3                                                                       2


          Adkins is currently serving as an elected township trustee of Jefferson Township

in Jackson County, Ohio. On July 13, 2010, Adkins pled guilty to one count of

committing depredation against United States Forest Service property in violation of 18

U.S.C. § 1361, and one count of willfully and knowingly stealing United States property

valued in excess of $1,000.00 in violation of 18 U.S.C. §641. The trial court sentenced

Adkins to three years of probation, including six months of home confinement with

electronic monitoring, and ordered that he pay restitution in the amount of $43,844.62.

                                               II.

          Quo warranto is the exclusive means for litigating a person’s right to hold a public

office. State ex rel. Battin v. Bush, 40 Ohio St.3d 236, 238, 533 N.E.2d 301 (1988).

R.C. 2733.05 authorizes a prosecuting attorney to bring a quo warranto action upon his

own relation. The remedy afforded in quo warranto is that of ouster of the respondent

from public office pursuant to R.C. 2733.14.

          Detty argues that this Court should grant the writ of quo warranto because

Adkins is no longer entitled to hold office pursuant to R.C. 2961.01. R.C. 2961.01(A)(1)

states:

                 A person who pleads guilty to a felony under the laws of this
                 or any other state or the United States and whose plea is
                 accepted by the court * * * is incompetent to be an elector or
                 juror or to hold an office of honor, trust, or profit.

The evidence submitted by Detty reflects that Adkins pled guilty to violations of 18

U.S.C. § 1361 and 18 U.S.C. § 641 in federal court. Detty has not disputed this

evidence or demonstrated that, despite his convictions, his right to hold office has been

restored pursuant to R.C. 2961.01(A)(2)(the full pardon of a person who is incompetent

to hold an office under division (A)(1) restores the rights and privileges forfeited under
Jackson App. No. 11CA3                                                                    3


division (A)(1)).



                                            III.

       Because we conclude that Adkins is no longer competent to hold the office of

township trustee for Jefferson Township based on his convictions in federal court, we

GRANT the petition for quo warranto and oust Adkins from his position as township

trustee. A vacancy is declared for this particular seat which may be filled pursuant to

law.

       The clerk is ORDERED to serve a copy of this entry on all counsel of record by

ordinary mail. The clerk shall serve respondent by certified mail, return receipt

requested. If returned unserved, the clerk shall serve respondent by ordinary mail. SO

ORDERED. WRIT GRANTED. COSTS TO RELATOR.

Abele, P.J. & Kline, J.: Concur.

                                   FOR THE COURT


                                   ______________________________
                                   William H. Harsha
                                   Administrative Judge


                                         NOTICE

     This document constitutes a final judgment entry and the time period for
appeal commences from the date of filing with the clerk.

       Pursuant to Civ.R. 58(B), the clerk is ORDERED to serve notice of the
judgment and its date of entry upon the journal on all parties who are not in
default for failure to appear. Within three (3) days after journalization of this
entry, the clerk is required to serve notice of the judgment pursuant to Civ.R.
5(B), and shall note the service in the appearance docket.